Citation Nr: 1636681	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Manila, the Republic of the Philippines Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501 (a) (2014); American Recovery and Reinvestment Act § 1002, Pub.  L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

 The Board has considered whether the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014), is applicable to this claim.  Because the claim at issue is being denied as a matter of law, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143   (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368   (2001); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.

Legal Criteria

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub.  L. No. 111-5 (February 17, 2009).  The appellant claims that he is entitled to a one-time payment from the FVEC Fund, based on World War II service as a Recognized Guerrilla. 

For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of that service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.  Id. 

For payments to eligible persons who served in the United States Armed Forces in the Far East during World War II, VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted a claim to VA for benefits under the Act.  The application for the claim shall contain the information and evidence VA requires.  Id. 

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from service under conditions other than dishonorable. Id.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747   (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203 (c) (2015), Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  See Soria, 118 F.3d at 747.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2015); Soria, 118 F.3d at 747. 

Merits

In a March 2009 claim, the appellant provided his identifying information and contended that he was eligible for a one-time payment from the FVEC Fund as a result of service with recognized guerrillas from September 1942 until 1947.  He later provided documentation to the effect that he had served with 103rd Squadron LGAF. 

During the course of this appeal, on several occasions, the RO requested verification from NPRC of service using information provided by the appellant.  In January 2010 and October 2010 the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Consequently, the RO determined that the appellant did not have the requisite service to establish eligibility for payment from the FVEC Fund and, thus, denied his claim. 

Review of the documentation and lay evidence of record, including documents submitted in April and July 2010, shows that none of the submitted documentation and lay evidence qualifies as acceptable proof of service.  38 C.F.R. § 3.203 (2015).  The evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Moreover, information contained in this evidence was submitted to NPRC, and still was insufficient to establish eligibility. See October 2010 NPRC response. Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC Fund. 

The NPRC has duly considered the appellant's application for VA benefits and certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board is bound by that certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies with the service department, not with VA). 

The Board concludes that the appellant does not meet the requisite legal requirements for obtaining a one-time payment from the FVEC Fund.  Therefore, his claim for benefits must be denied.  As the service department has certified that the appellant did not have the requisite service to qualify him for payment from the FVEC Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In reaching this conclusion, the Board remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the FVEC Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet.  App. 416 (1994). 


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


